Citation Nr: 0512988
Decision Date: 05/12/05	Archive Date: 09/19/05

DOCKET NO. 02-10 482                        DATE MAY 12 2005

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to a disability rating in excess of 60 percent for hypertensive heart disease.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to March 1969 and from September 1970 to November 1973.


This appeal arises from an adverse decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, dated in July 2001. The case has been forwarded to the Board of Veterans' Appeals (Board) for appellate review.

The Board remanded the issues that are the subject of this decision in April 2004. Review of the actions performed by the RO reveal that the mandate of that remand has not been fulfilled. Stegall v. West, 11 Vet. App. 268 (1998). Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

The Board notes that subsequent to the April 2004 Remand, the AMC increased the disability rating assigned the veteran's service-connected hypertensive heart disease from 30 percent to 60 percent. The United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (Court) has held that where a veteran has filed a notice of disagreement as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. See AB v. Brown, 6 Vet. App. 35,38 (1993). Therefore, the issue of entitlement to a disability rating greater than 60 percent remains in appellate status.

The April 2004 Remand noted that in the March 2004 Informal Hearing Presentation, the veteran's accredited representative argued that the veteran's claim for an increased rating should be remanded because the veteran's claims folder was not available to the claims examiner in February 2003. Additionally, review of the examination report revealed the veteran refused to submit to an exercise stress test, and the examiner did not offer an estimate of the veteran's MET levels for application to the rating criteria for hypertensive heart disease as is required in Note (2) of38 C.F.R. § 4.104.

- 2 


The April 2004 Remand mandated that the veteran be afforded a VA heart examination by a cardiologist and all appropriate tests be performed. The report was to include all clinical and special test findings in accordance with applicable rating criteria, to include the current status regarding congestive heart failure, if any; provide testing to determine METs and resulting dyspnea, fatigue, angina, dizziness, or syncope, if any; and obtain findings for ejection fraction as a percentage.

The Board notes that the results of the stress test, noted as scheduled in the May 2004 VA examination report, are not attached to the claims folder. It is not clear whether the veteran again refused the stress test, in which case an estimate of the veteran MET levels is required.

To ensure that VA has met its duty to assist the veteran in developing the facts pertinent to the claim, the case is again remanded for the following development:

1. The AMC/RO should attempt to ascertain whether an exercise stress test was performed pursuant to the May 2004 VA examiner's request. The RO should ascertain whether is conforms to mandate paragraph 2.

2. If an exercise stress test was not performed or the report is unavailable, the veteran should be afforded a VA heart examination by a cardiologist. The claims folder should be made available to the examiner for review in connection with the examination. All appropriate tests should be performed. All clinical and special test findings should be reported in accordance with applicable rating criteria, to include the current status regarding congestive heart failure, if any; provide testing to determine METs and resulting dyspnea, fatigue, angina, dizziness, or syncope, if any; and obtain findings for ejection fraction as a percentage. If a laboratory determination of METs by exercise testing

- 3 


cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope should be provided.

3. After completion of the above, the RO should review the evidence of record and determine if the benefit sought can be granted. The veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

- 4



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 5 




